This is an action for damages for personal injuries and was tried without a jury, with the result that judgment went for defendant. Upon motion by plaintiff the court made its order granting a new trial of the cause. From this order defendant appeals.
[1] Section 963 of the Code of Civil Procedure, before it was amended in 1915, provided that an appeal might be taken from "an order granting or refusing a new trial." By the amendment of the year mentioned, the passage of the amendment long antedating the order now appealed from, this language was changed so as to permit an appeal only from "an order granting a new trial in an action or proceeding tried by a jury where such trial by jury is a matter of right." The supreme court, in reciting the history of this amendment and of others affecting appeals, has said: "Separate appeals from orders granting new trials can be had only in those cases where a jury trial has been had as a matter of right" (Estate of Waters, 181 Cal. 584
[185 P. 951].)
Appeal dismissed.
Finlayson, P. J., and Craig, J., concurred. *Page 282